Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 5 and 7 – 14 (renumbered 1 – 13) are allowed.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Shea on 07/01/2022.

The following claims have been amended as follows: 

Claim 1 (Currently Amended):    An electronic apparatus comprising:
a display;
communication circuitry;
a power supply;
a user input receiving circuit;
a first processor configured to have a first mode in which the first processor receives first power from the power supply and connects with a server through the communication circuitry to transmit and receive information, and a second mode in which the first processor receives no power or second power lower than the first power from the power supply; and
a second processor configured to output a mode switching signal to change an operation mode of the first processor to the first mode by controlling the power supply while the first processor operates in the second mode,
wherein the communication circuitry is configured to identify whether to transmit a communication signal to the second processor based on an Internet Protocol (IP) address of the communication signal, the communication signal being received while the first processor operates in the second mode,
wherein the second processor is configured to, in response to receiving the communication signal from the communication circuitry, control the power supply to supply the first power to the first processor such that the operation mode of the first processor is changed to the first mode,
wherein the first processor is configured to, in response to the operation mode of the first processor being changed to the first mode, analyze the communication signal, identify a kind of process to perform based on the analyzing, and control the power supply to supply power to the display based on the identification,
wherein the second processor is further configured to output the mode switching signal to change the operation mode of the first processor to the first mode in response to a user input received through the user input receiving circuit while the first processor is in the second mode.

Claim 10 (Currently Amended):       A method of controlling an electronic apparatus comprising a display, a user input receiving circuit, and a first processor having a first mode in which the first processor receives first power from a power supply and transmits and receives information to and from a server through communication circuitry, and a second mode in which the first processor receives no power or second power lower than the first power from the power supply, the method comprising:
outputting, by a second processor, a mode switching signal to change an operation mode of the first processor to the first mode by controlling the power supply while the first processor operates in the second mode; 
identifying, by the communication circuitry, whether to transmit a communication signal to the second processor based on an Internet Protocol (IP) address of the communication signal, the communication signal being received while the first processor operates in the second mode;
in response to receiving the communication signal from the communication circuitry, controlling, by the second processor, the power supply to supply the first power to the first processor such that the operation mode of the first processor is changed to the first mode;
in response to the operation mode of the first processor being changed to the first mode, analyzing, by the first processor, the communication signal, identifying a kind of process to perform based on the analysis, and controlling the power supply to supply power to the display based on the identification; and
outputting, by the second processor, the mode switching signal to change the operation mode of the first processor to the first mode in response to a user input received through the user input receiving circuit while the first processor is in the second mode.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 06/23/2022 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1 and 10 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1 and 10 are therefore allowable.
The prior arts of record fail to teach an electronic apparatus and a method of controlling it by identifying whether to transmit a communication signal to a second processor of the electronic apparatus based on an Internet Protocol (IP) address of the communication signal, the communication signal being received while a first processor of the electronic apparatus operates in a second mode, wherein the first processor receives first power from a power supply while in a first mode and connects with a server to transmit and receive information, and the first processor receives no power or second power lower than the first power from the power supply while in the second mode, as substantially described in the independent claims 1 and 10. The claims further describe that the second processor controls the power supply to supply the first power to the first processor such that the operation mode of the first processor is changed to the first mode, in response to receiving the communication signal and the first processor analyzes the communication signal, in response to the operation mode of the first processor being changed to the first mode. The claims also state that the first processor identifies a kind of process to perform based on the analysis, and controls the power supply to supply power to a display based on the identification and the second processor outputs a mode switching signal to change the operation mode of the first processor to the first mode in response to a user input received while the first processor is in the second mode. The amended limitation in combination of remaining limitations are not taught by the prior arts of record. The claims are novel over the prior arts in terms of entirety of the claims. Claims 2 – 5, 7 – 9 depend on claim 1 and claims 11 – 14 depend on claim 10. Therefore, dependent claims 2 – 5, 7 – 9 and 11 – 14 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474